Citation Nr: 1141634	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-39 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for migraines (migraine disorder).

2.  Whether new and material evidence has been received to reopen service connection for gastroesophageal reflux disease and gastritis (stomach disorder).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from February 1977 to 
July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied reopening previously denied claims for service connection for a stomach disorder and service connection for a migraine disorder.  

Although the RO declined to reopen service connection for stomach disorder and service connection for a migraine disorder in the July 2007 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

The Veteran was scheduled to testify before a Member of the Board in a hearing at the RO (Travel Board hearing) in August 2011.  Because the Veteran did not report to the hearing, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The matters of entitlement to service connection for a stomach disorder and service connection for a migraine disorder, based on de novo review, are being REMANDED to the RO.

FINDINGS OF FACT

1.  A September 1998 RO decision denied service connection for migraine disorder and service connection for stomach disorder.

2.  An unappealed September 1999 RO decision denied reopening of service connection for a migraine disorder, finding that the additional evidence since the September 1998 prior final decision did not show that the Veteran received treatment in service for a migraine disorder.

3.  An unappealed July 2000 RO decision denied reopening of service connection for a stomach disorder, finding that the additional evidence since the 
September 1998 prior final decision did not show any evidence of gastritis in service.

4.  The evidence associated with the claims file subsequent to the September 1999 RO decision regarding the claim for service connection for a migraine disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

5.  The evidence associated with the claims file subsequent to the July 2000 RO decision regarding the claim for service connection for a stomach disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1999 RO decision that denied reopening of service connection for a migraine disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  The July 2000 RO decision that denied reopening of service connection for a stomach disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

3.  New and material evidence having been received, service connection for a migraine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence having been received, service connection for a stomach disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the claims on appeal.  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claims being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.  

New and Material Evidence - Legal Criteria

In a September 1998 rating decision, the RO denied the Veteran's claims for service connection for a migraine disorder and service connection for a stomach disorder.  He was properly notified of the September 1998 rating decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In July 1999, the Veteran filed a claim to reopen service connection for a migraine disorder.  A September 1999 decision denied the claim to reopen, finding that the additional evidence since the September 1998 prior final decision did not show that the Veteran received treatment for a migraine disorder in service.  The Veteran was properly notified of the September 1999 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In March 2000, the Veteran filed a claim to reopen service connection for a stomach disorder.  A July 2000 decision denied the claim to reopen, finding that the additional evidence since the September 1998 prior final decision did not show evidence of gastritis in service.  The Veteran was properly notified of the 
July 2000 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Migraine Disorder

The evidence of record at the time of the September 1999 RO decision included statements from the Veteran, the Veteran's service treatment records, Social Security Administration (SSA) records, and post-service VA medical records which cover a period through 1999.  A September 1992 VA examination report reflects no reports or treatment for headaches or a migraine disorder.  In a November 1996 VA treatment record, the Veteran reported suffering from headaches.  In a July 1998 VA examination, the Veteran reported headaches and was diagnosed with vascular type of headache.  In a December 1998 VA CT scan of the head, the VA examiner reported no hemorrhage or mass noted, but did report a small amount of ethmoid sinus disease bilaterally.

In the September 1999 RO decision, the RO denied reopening service connection for a migraine disorder, finding a lack of evidence of a migraine disorder noted in the service treatment records and finding a lack of competent evidence showing that the Veteran's current migraine disorder was related to any disease or injury incurred in service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran incurred a migraine disorder in service or that there is competent evidence relating the Veteran's current migraine disorder to an in-service disease or injury.

Briefly reviewing the evidence received since the September 1999 RO decision, in an April 2006 private examination report, the Veteran reported migraine headaches.  In a November 2007 statement, the Veteran contended that he suffered headaches in service in July 1980.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  In a May 2009 VA examination report, the Veteran reported headaches in service and that he suffered a head injury in service in 1991.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the November 2007 and May 2009 statements indicated that the Veteran experienced a head injury and headaches during service.  

Based on this additional evidence, the Board finds that the evidence received since the September 1999 RO decision regarding the Veteran's respective claim for service connection for a migraine disorder is new and material, as it relates to the unestablished fact of in-service injury or disease that is necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for a migraine disorder must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and Material Evidence - Stomach Disorder

The evidence of record at the time of the July 2000 RO decision included statements from the Veteran, the Veteran's service treatment records, SSA records, and post-service VA medical records which cover a period through 2000.  A September 1992 VA examination report reflects no reports or treatment for a stomach disorder.  In a November 1996 VA treatment record, the Veteran reported receiving treatment for "stomach problems."  A May 1998 VA Gastrointestinal (GI) radiographic report was negative.  A May 1998 VA esophagus radiographic report was negative.  In a July 1998 VA examination, the Veteran reported diarrhea and fecal incontinence in service in 1991.  The VA examiner diagnosed diarrhea due to lactose intolerance.

In the July 2000 RO decision, the RO denied reopening service connection for a stomach disorder, finding a lack of evidence of a stomach disorder noted in the service treatment records and finding a lack of competent evidence showing that the Veteran's current stomach disorder was related to any disease or injury incurred in service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran incurred a stomach disorder in service or that there is competent evidence relating the Veteran's current stomach disorder to an in-service disease or injury.

Briefly reviewing the evidence received since the July 2000 RO decision, a December 2003 VA treatment record reported gastroesophageal reflux disease (GERD).  A February 2004 endoscopy showed gastritis.  In an April 2006 private examination report, the Veteran reported stomach problems.  In a September 2007 statement, the Veteran contended that his GERD was due to not being able to eat properly during active service.  In a November 2007 statement, the Veteran contended that he suffered stomach disorder symptoms in service, specifically reporting diarrhea and being treated for a stomach ulcer in service in July 1988.  See Bennett, 10 Vet. App. 178; see also Barr, 21 Vet. App. 303; see also Layno, 6 Vet. App. at 469-470.  In a May 2008 statement, the Veteran reported being diagnosed with gastritis in 1992 and that the doctors indicated the gastritis was due to his military diet.  In a May 2009 VA examination report, the Veteran reported that his stomach disorder began in service in 1983.  

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the November 2007, May 2008, and May 2009 statements indicated that the Veteran experienced stomach disorder symptoms in service.  

Based on this additional evidence, the Board finds that the evidence received since the July 2000 RO decision regarding the Veteran's respective claim for service connection for a stomach disorder is new and material, as it relates to an 

unestablished fact of in-service disease that is necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for a stomach disorder must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal to reopen service connection for a migraine disorder is granted.

The appeal to reopen service connection for a stomach disorder is granted.


REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claims for service connection for a migraine disorder and service connection for a stomach disorder.  Specifically, the Veteran should be given an additional VA medical examination to determine the nature and etiology of any current migraine disorder and stomach disorder.

The Veteran's service treatment records reflect that the Veteran was diagnosed with gastroenteritis in service in April 1977.  Service treatment records also reflect that the Veteran reported headaches in service in January 1982.  

In a May 2009 VA medical examination, the Veteran was diagnosed with migraine headaches and GERD.  The Veteran reported headaches in service and that he suffered a head injury in service in 1991.  The Veteran also reported that his stomach disorder began in service in 1983.  In the May 2009 VA opinion, the VA examiner opined that there was no evidence of treatment in the Veteran's service treatment (medical) records for either the stomach disorder or the migraine disorder; therefore, it was less likely than not that the Veteran was service connected for migraine disorder or stomach disorder.  

The Board notes that, in the May 2009 VA medical opinion, the VA examiner opined that the Veteran's migraine disorder and stomach disorder were not related to service.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

As noted above, the May 2009 VA examiner opined that the Veteran's current stomach and migraine disorders were less likely than not related to service based, in part, on the lack of any service treatment records; however, in making this conclusion, the VA examiner ignored the Veteran's statements and service treatment records reflecting treatment for headaches, gastroenteritis, and diarrhea in service.  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno at 469-70.

The May 2009 VA examiner's opinion was based on the legally erroneous assumption that, because there was no documentation of treatment for a stomach disorder or a migraine disorder in the service treatment records, such injury or symptoms did not occur during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  Therefore, the Board finds the May 2009 VA medical examiner's opinion to lack probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the May 2009 VA examiner based the opinion regarding the etiology of the Veteran's stomach and migraine disorders on an inadequate factual premise, the Board finds that another examination is required.

Accordingly, the reopened issues of service connection for a migraine disorder and a stomach disorder are REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the migraine disorder.  The relevant documents in the claims folder should be made available to the examiner for review.  After a review of the Veteran regarding his medical history, all tests and studies required to respond to the following questions should be done.  In making findings, the examiner should accept as credible the Veteran's accounts of headaches in service.  The examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current migraine disorder began during service or is otherwise linked to some incident of active duty?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the question presented without resort to speculation, he or she should so indicate the reason.

2.  The RO should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the stomach disorder.  The relevant documents in the claims folder should be made available to the examiner for review.  After a review of the Veteran regarding his medical history, all tests and studies required to respond to the following questions should be done.  In making findings, the examiner should accept as credible the Veteran's accounts of gastroenteritis and diarrhea in service.  The examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current stomach disorder began during service or is otherwise linked to some incident of active duty?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the question presented without resort to speculation, he or she should so indicate the reason.

3.  After completion of the foregoing and all other necessary development, the RO should re-adjudicate the reopened issues of service connection for a migraine disorder and service connection for a stomach disorder.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


